Citation Nr: 0107138	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of  a head 
injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1977 until 
December 1979. The veteran also had additional service in the 
Army Reserve, including a period of active duty training 
reportedly in June of 1985.  His claim comes before the Board 
of Veterans' Appeals (BVA or Board) on appeal from a November 
1999 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefit sought on appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence that the veteran has any 
residuals of the head injury reportedly sustained in June of 
1995.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
during active service. 38 U.S.C.A. §§ 101(24), 1131, 1154(a) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veteran's Claims 
Assistance Act.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In this 
regard, service medical records from the 1977 to 1979 period 
of the veteran's active service were requested by the RO, but 
such records could not be provided.  With the exception of 
Army Reserve service medical records for December 1997 
through May 1998, no service medical records could be 
obtained.  However, as the veteran dates his injury to 1995, 
the lack of the veteran's active duty service medical records 
does not prohibit an equitable disposition of his appeal at 
this time.  The veteran was also afforded a VA examination.  
Additionally, upon the denial of the veteran's claim in 
December 1999, a letter was sent requesting he submit 
evidence of a current disability, evidence of incurrence or 
aggravation of a disease or injury in service, and evidence 
of a link between the in-service injury of disease and the 
current disability.  There was no response to this 
correspondence.  

It appears that there may be VA medical records that have not 
been associated with the veteran's claims file.  In this 
regard, the examiner who performed the August 1999 VA 
examination referred to treatment records he had reviewed.  
However, it is significant to note that the VA examiner had 
access to and carefully reviewed all of these medical files 
not currently present in the claims file.  The information 
contained therein was taken into account by the examiner 
before he made his medical findings regarding the veteran's 
disability picture.  Notably upon review, the examiner found 
these records were not pertinent to the veteran's complained 
of injury or the instant claim.  Therefore these records are 
not relevant to the veteran's current claim and the Board is 
confident that an equitable disposition of the claim can be 
made despite the absence of these records in the claim file.  
Under these circumstances, the Board concludes that the VA 
has met its statutory duty to assist.

The veteran claims that he is entitled to service connection 
for the residuals of a head injury that he reports occurred 
in June 1995.  Service connection for VA purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
3.303(a) (2000).  Active service includes "active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of service."  See 38 C.F.R. § 3.6.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38  U.S.CA. § 1154(a); 38 C.F.R. § 3.303(a).  The mere 
fact of an in-service injury is not enough; there must be 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.

Service medical records of the veteran's 1977-1979 period of 
active service were requested by the RO, but could not be 
obtained.  But as indicated above, the veteran's claim arises 
out of an injury he reports occurred in June 1995, so the 
lack of service medical records from the veteran's service 
between 1977 and 1979 has no bearing on the current claim.  
The only pertinent service medical record obtained was a 
periodic medical examination of January of 1998, during the 
period of the veteran's active duty training.  In the Report 
of Medical History portion of this examination the veteran 
reported that he had sustained a head injury, and the 
examiner commented "1993 Head Trauma due to injury from 
hitting head on 5 ton truck gate.'"  In the Report of 
Medical Examination portion the head, face, neck, and scalp 
were noted as being normal. 

The veteran was afforded a VA head and spinal cord 
examination in August of 1999.  At the examination, the 
veteran pointed to his mid-parietal and temporal lobe in 
reference to the injury site.  The veteran complained of neck 
and head pain of eight to nine months duration.  He stated 
that the pain seemed to have worsened on neck movement.  He 
stated he also had pain which ran up and down his back.  The 
veteran complained of weakness of handgrip and dropping 
objects on attempting to hold them.  The veteran did not make 
mention of headaches until directly asked.  He then stated 
his head hurt all the time, and described the pain in the 
back of his head as "throbbing," and made worse with 
movement.

Upon physical examination, the examiner could not locate any 
visible scalp scar and he states that the area of injury was 
covered with thick hair.  All 12 cranial nerves were within 
normal limits and there was no abnormality of the face or 
neck.  Visual fields and optic nerves were also normal.  
Balance, gait and pace were good during ambulation, and the 
examiner noted that the veteran stood and walked with an 
erect spine.  There was no muscle spasm of the spine, and 
palpitation of the back revealed no disc abnormality and no 
nodules.  All reflexes tested within normal limits.  Facial 
expression, sensation, and power of jaw movement were 
preserved.  Neck flexion was powerful.  Speech and 
articulation were normal.  The veteran demonstrated no 
abnormality of extracranial cerebral arterial pulses.  He 
stood with his spine erect.    

With respect to the brain and spinal cord, the examiner 
concluded that the patient had no symptoms suggesting that 
there was anything wrong with his brain in terms of 
alertness, language, cognitive function, presence or absence 
of seizures, and impairment or affect of memory.  With regard 
to his spinal cord, the examiner found no loss of power, 
sensation, or alteration of reflex except as it applied to 
the upper extremity, and for which the examiner had no 
satisfying structural explanation.  The examiner 
characterized the veteran's spinal complaints as "difficult 
to take seriously."  The examiner also stated, "It is not 
possible for me to identify any area of abnormality which was 
objective in nature."  Following the examination the 
examiner concluded, "In my opinion, this patient is without 
evidence of any disease, disorder, spinal cord, cauda equina 
or roots.  Furthermore, the patient is without convincing 
evidence of functional impairment of the spine."

As to other evidence, the veteran states that while on active 
reserves in June of 1995, he was struck on the right side of 
head with the handle of a tailgate.  He states he suffered 
from a scalp laceration which was closed by suture in the 
field.  He states he received no other medical care.  
However, there is no record of treatment for any such injury.  
The veteran also submitted a statement from one James L. 
Kellam, who stated that he witnessed the injury to the 
veteran in 1992.  

After reviewing all the evidence, Board finding that service 
connection for residuals of a head injury is not warranted.  
While there is no contemporaneous medical evidence that 
documents the injury the veteran reports he sustained or the 
treatment he claims to have received, for the purpose of this 
decision the Board will assume that such an injury occurred.  
However, the Board finds that there are no residuals of any 
injury to the veteran's head or spine, as no current 
disability was diagnosed on physical examination.  "Congress 
specifically limits entitlements to service-connected disease 
or injury cases where such incidents have resulted in a 
disability."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The only other evidence in support of the veteran 
suffering from a current disability is the veteran's own 
statement.  Unfortunately, the veteran's statement, standing 
alone, is not sufficient evidence upon which to base a 
favorable ruling, for his contentions cannot constitute 
competent medical opinion.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In the determination of the probative weight of the evidence 
presented as a whole, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the claimant shall prevail upon the issue.  See 
Alemany v. Brown, 9 Vet. App. 52, 59 (1993).  A claim may be 
denied only if he Board specifically finds that the 
preponderance of the evidence is clearly against the 
veteran's claim.  See Brown at 413, 421.

In this case, the "equipoise" doctrine does not apply.  The 
VA medical examination results combined with the lack of 
evidence presented by the veteran in favor of his claim 
mandate a denial of service connection for residuals of a 
head injury.  A service-connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Accordingly, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim, and service connection for residuals of the veteran's 
head injury is not established.


ORDER

Service connection for residuals of a head injury is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


 

